Citation Nr: 1416216	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-21 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970 and November 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a November 2013 videoconference hearing, and a transcript of this hearing is of record in the Virtual VA paperless claims file associated with the Veteran's appeal.  

In November 2013, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  


FINDINGS OF FACTS

1.  The Veteran was exposed to acoustic trauma in service.  

2.  The competent and credible evidence shows that the Veteran's bilateral hearing loss is related to his in-service noise exposure.

3.  The competent and credible evidence shows that the Veteran's tinnitus is related to his active duty service.  



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in granting service connection for bilateral hearing loss and bilateral tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished. 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

As an initial matter, the Board finds that the Veteran is competent to describe the nature and extent of the Veteran's in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran contends that his current bilateral hearing loss and bilateral tinnitus were caused by his exposure to "extremely loud" noise in service.  The Veteran explained that although his military occupational specialty (MOS) was as a torpedoman, his duties were more consistent with a gunner's mate.  While onboard a naval ship, he worked as a mount captain for 5" 38 caliber naval gun, a gunner for a 50 caliber machine gun, and a loader for a rocket launcher and saluting battery.  He also said he was in close proximity to missile firings.  The Veteran described an incident in May 1968 where, while shooting down an enemy aircraft, he experienced firing onboard that was more like an explosion.  He did not provide a date of onset for his bilateral hearing loss, however, he stated that his tinnitus has been constant for 42 years.  

The Board concedes that, based on the Veteran's duties as a gunner's mate, he had a high probability of noise exposure while in-service.  

The Veteran's service treatment records (STRs) reflect that he sought treatment for ringing in his ears.  An April 1976 STR shows that the Veteran complained of constant ringing in his ears and the record noted a diagnosis of tinnitus secondary to noise exposure.  

The Veteran's STRs document normal hearing test results throughout his active duty service.  

At an August 2010 VA examination, the examiner interviewed the Veteran and performed audiological testing.  The Veteran reported his in-service noise exposure without hearing protection and no post-service occupational noise exposure while working as a teacher.  He did report post-service recreational noise exposure when he went to the firing range many years ago, but he also reported consistently using hearing protection devices.  Following testing, the examiner determined that the Veteran had bilateral hearing loss and that his tinnitus was likely a symptom of his bilateral hearing loss; he concluded that the Veteran's hearing loss and tinnitus were not caused by or a result of his military noise exposure and acoustic trauma.  The examiner based her findings on normal hearing test results throughout the Veteran's active duty service and no complaints of tinnitus in his service records.  The examiner suggested that the Veteran experienced hearing threshold shifts secondary to his noise exposure in service, but also referred to them as temporary.  

A November 2013 statement from the Veteran's private treating physician opined that the Veteran's current tinnitus was caused by or a result of his in-service military noise exposure.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and bilateral tinnitus are related to his in-service noise exposure.  The August 2010 VA examiner found that the Veteran had bilateral hearing loss and attributed his tinnitus to that hearing loss.  Although the examiner found that the bilateral hearing loss and tinnitus were not related to the Veteran's in-service noise exposure, the examiner also incorrectly found that the Veteran's service records did not document any report of tinnitus.  Moreover, the examiner also failed to address why the Veteran's in-service noise exposure was not related to the Veteran's bilateral hearing loss and tinnitus; there was no evidence of post-service noise exposure, other than reported visits to the firing range many years ago, where he used hearing protection.  Despite the VA examiner's opinion that the Veteran's disabilities were not related to service, she did find that the Veteran's tinnitus was related to his hearing loss.  The Veteran's STRs and private treating physician both provide a link of his tinnitus to his in-service noise exposure.  The Board also finds credible the Veteran's assertions that he had tinnitus and hearing loss continuously for decades following service.  

The Board finds that the evidence supports a finding that the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure.  The record shows that the Veteran's duties in-service exposed him to noise, he currently has bilateral hearing loss and tinnitus and has credibly reported experiencing symptoms of both since service, and the evidence shows a relationship between his bilateral tinnitus and his active duty service.  The evidence also reflects a relationship between his bilateral tinnitus and his bilateral hearing loss.  Based on the foregoing, the Board finds that service connection for bilateral hearing and bilateral tinnitus are warranted.  

The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such the benefit of doubt the must be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


